DISMISS and Opinion Filed December 16, 2022




                                       S
                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00811-CV

                    IN THE INTEREST OF J.M.J., A CHILD

                On Appeal from the 254th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-22-01037

                         MEMORANDUM OPINION
           Before Chief Justice Burns, Justice Carlyle, and Justice Garcia
                             Opinion by Justice Garcia
      Appellant’s brief in this case is overdue. After appellant failed to timely file

her brief, we directed appellant by postcard dated November 22, 2022 to file her

brief within ten days and cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. See TEX. R. APP. P. 38.8(a)(1). To

date, appellant has not filed her brief or otherwise corresponded with the Court

regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b),

(c).



                                           /Dennise Garcia/
                                           DENNISE GARCIA
                                           JUSTICE


220811F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF J.M.J., A                 On Appeal from the 254th Judicial
CHILD                                        District Court, Dallas County, Texas
                                             Trial Court Cause No. DF-22-01037.
No. 05-22-00811-CV                           Opinion delivered by Justice Garcia.
                                             Chief Justice Burns and Justice
                                             Carlyle participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered December 16, 2022




                                       –3–